Appeal from a *1052judgment of the County Court of Schenectady County (Giardino, J.), rendered September 15, 2004, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In satisfaction of a five-count indictment, defendant executed a waiver of the right to appeal and pleaded guilty to the reduced charge of attempted criminal sale of a controlled substance in the third degree. Defendant was sentenced in accordance with the plea agreement to a prison term of 1½ to 4½ years. On appeal, counsel for defendant seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.